                 Case 1:19-cr-00236-ALB-SRW Document 1 Filed 05/03/19 Page 1 of 5


AO 91 (Rev. 11/11) Crim nal Complaint


                                    UNITED STATES DISTRICT COURT
                                                              for the
                                                 Middle District of Alabama

                  United States of America                      )
                             v.                                 )
                       Thenor Moller
                                                                )        Case No. r,   Ig (84:01-10- W
                     Dorleus Wilguems                           )
                                                                )
                                                                )
                                                                )
                          Defendant(s)


                                              CRIMINAL COMPLAINT

          I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                April 19, 2019                in the county of              Coffee           in the
        Middle        District of        Alabama             ,the defendant(s) violated:

            Code Section                                                   Offense Description
Title 18 United States Code,                 Fraud in connection with Access Devices
Section 1029(a)(5)




          This criminal complaint is based on these facts:

See attached affidavit




             Continued on the attached sheet.



                                                                                           Complainant's signature

                                                                                 Paul F. Foster, Special Agent, USSS
                                                                                           Printed name and title

Sworn to before me and signed in my presence.


Date:            05/03/2019
                                                                              "4/ e;signature

City and state:                   Montgomery, Alabama                       Chief U.S. Magistrate Judge, Wallace Capel, Jr.
                                                                                           Printed name and title
      Case 1:19-cr-00236-ALB-SRW Document 1 Filed 05/03/19 Page 2 of 5



                  Affidavit in Support of a Criminal ComTlaint

                United States v. Thenor Moller and Dorleus Wilguems

I, Paul F. Foster, being duly swom, hereby depose and say:

       1. I have been a Special Agent with the United States Secret Service since
January 5, 1997, and have investigated various criminal offenses including bank
fraud, wire fraud, counterfeiting obligations, conspiracy, counterfeit and fraudulent
access devices and various other offenses. I have attended the Special Agent
Training Course held by the U.S. Secret Service at Beltsville, Maryland and
Criminal Investigator Training Program held at the Federal Law Enforcement
Training Center at Glynco, Georgia. Prior to becoming a Special Agent with the
U.S. Secret Service, I was a U.S. Secret Service Uniformed Division Police Officer
for 6 years. I am also a graduate of Aubum University where I earned a Bachelor
of Science degree in Education.

      Based on my training and experience as set forth above, I am aware that
whoever knowingly and with intent to defraud possesses twelve or more devices
which are counterfeit or unauthorized access devices is in violation of Title 18
United States Code, Section 1029(a)(5).

       Based on my training and experience, I am aware that pursuant to Title 18
United States Code, Section 1029 (1), an access device is "any card, plate, code,
account number, electronic serial number, mobile identification number, personal
identification number, or other telecommunications service, equipment, or
instrument identifier, or other means of account access that can be used, alone or in
conjunction with another access device, to obtain money, goods, services, or any
other thing of value or that can be used to initiate a transfer of funds (other than a
transfer originated solely by paper instrument."

       Based on my training and experience, I am aware that pursuant to Title 18
United States Code, Section 1029(2), an counterfeit access device is "any access
device that is counterfeit, fictitious, altered, or forged, or an identifiable component
of an access device or a counterfeit device."

       Based on my training and experience I know that Enterprise and Dothan, AL
are in the Middle District of Alabama.

      2. The infoimation in this affidavit is based on my personal knowledge,
information provided to me by other law enforcement officers and information
     Case 1:19-cr-00236-ALB-SRW Document 1 Filed 05/03/19 Page 3 of 5



provided by witnesses. The information in this affidavit is provided for the limited
purpose of establishing probable cause in connection with the criminal complaint
charging Thenor Moller (Moller) and Dorleus Wilguems (Wilguems)for a
violation of Title 18 United States Code, Section 1029(a)(5) - s knowingly and
with intent to defraud effects transactions, with 1 or more access devices issued to
another person or persons, to receive payment or any other thing of value during
any 1 year period the aggregate value of which is equal to or than $1,000.00. The
information is not a cornplete statement of all the facts related to this case.

       3. I have learned through my own investigation or based on investigation by
other law enforcement officials that Moller and Wilguems, with intent to defraud,
used and possessed of 12 or more counterfeit or unauthorized access devices on
April 19, 2019, during that period in the Middle District of Alabama in the
following manner:

            A.     On April 19, 2019 the City of Enterprise Police Department
            (EPD)was contacted by Walmart in Enterprise, AL. Walmart's Asset
            Protection Officer advised police that two males purchased Walmart
            gift cards in a suspicious manner. The Asset Protection Officer told
            EPD that the males had conducted 91 transactions with credit card
            ending in 2883, with the 92 transaction declined. The transactions
            were all used to purchase Walmart gift cards with the amount of
            $200.00 placed on each gift card.

            B.     EPD made contact with Moller and Wilguems while attempting
            to go inside their car and detained them. Detectives Saxon and Ezell,
            EPD, arrived and observed in the center console a small bag of
            marijuana. At that time, Detectives conducted a search ofthe vehicle
            and recovered Walmart gift cards in a Walmart plastic bag. A search
            of Wilguems was conducted and additional Walmart gift cards were
            located on his person. A Capital One credit card, ending with 2883 in
            the name of D.B.G, was recovered laying on the ground by the
            passenger side of the vehicle. Two additional Capital One credit cards
            were found above the passenger side visor, ending with 9206 in the
            name of R.K.A and 5047 in the name of W.G. &M.G. A total of 157
            Walmart gift cards were recovered. Both were taken into custody.
            The vehicle was impounded and towed by Sothern Towing.

            C.    On 04/24/19, Moller and Wilguems were transported to the
            Dothan Police Department(DPD)in reference to Walmart gift cards
            purchased with the same Capital One credit card ending in 2883.
            Moller was read his Miranda rights and signed the DPD waiver of
                                       2
Case 1:19-cr-00236-ALB-SRW Document 1 Filed 05/03/19 Page 4 of 5



      rights form. In an interview with Detective Nelson and Corporal
      Truitt, Moller admitted that he had obtained the Capital One credit
      cards fraudulently from a FedEx shipment to multiple locations.
      Moller stated that he would go to into the Walmart stores and purchase
      Walmart gift cards. Moller continued that after loading the money
      onto the gift cards he would screen shot the gift card on his phone and
      send it to a person in Miami only known to him as "Russian", phone
      number ***-***-7549. Moller stated that he would receive 10
      percent on the total dollar amount sent to the "Russian". Moller
      continued that he would be paid by a person known to him as
      "SonSon", in Miramar, FL.

      Det. Nelson spoke with victim, M.G., Capital One cardholder number
      5047, who stated that she did not authorize Capital One to FedEx her
      card to an address in Dothan, Al nor authorize any other individual to
      use the card. Capital One card ending in 5047 was fraudulently used
      10 times at Walmart locations in Dothan, AL.

      Det. Nelson also spoke with victim, D.B.G., Capital One cardholder
      number 2883, who stated that he did not authorize Capital One to
      FedEx his card to an address in Dothan, Al nor authorize any other
      individual to use the card. Capital One card ending in 2883 was
      fraudulently used 47 times at Walmart locations in Dothan, AL and 40
      times at Walmart locations in Enterprise, AL.

      On 04/25/19, Wilguems was interviewed at the DPD by Det. Nelson
      and Cpl. Truitt. Wilguems waived his Miranda rights by signing
      DPD Miranda rights form. Wilguems admitted to DPD that he and
      Moller were purchasing Walmart gift cards with fraudulently obtained
      Capital One credit cards.

      D.     Capital One Investigator Cori Waddy provided EPD and DPD a
      spreadsheet of Capital One credit cards that were sent via FedEx to
      ten different addresses in the Dothan, AL area with none ofthe listed
      card holders residing in Dothan, AL. The spreadsheet showed that 29
      transactions occurred in Ozark, Al, 55 in Enterprise, AL and 130 in
      Dothan, AL.

      E.     I contacted Walmart regarding the Walmart gift cards recovered
      by EPD. Walmart was able to determine that $28,011.11 was still on
      the gift cards.
      Case 1:19-cr-00236-ALB-SRW Document 1 Filed 05/03/19 Page 5 of 5



             F. On 05/02/19, I contacted Capital One cardholder, S.T.B. card
             number ending with 4357. S.T.B. stated that he did not authorize
             anyone to use Capital One credit card ending in 4357 nor authorize
             Capital One to FedEx the credit card to any address in Dothan, AL.
             Capital One credit card ending in 4357 was used 23 times at various
             Walmart's in Dothan and Ozark, AL.

             G. On 05/02/19, I contacted Capital One cardholder, M.G.S. card
             number ending with 5852. M.G.S. stated that he did not authorize
             anyone to use Capital One credit card ending in 5852 nor authorize
             Capital One to FedEx the credit card to any address in Dothan, AL.
             Capital One credit card ending in 5852 was used at various Walmart's,
             15 times in Enterprise, 22 times in Ozark and 24 times in Dothan, AL.

     Based on my experience and training, it is my belief that probable cause exists
to arrest Thenor Moller and Dorleus Wilguems for a violation of Title 18 United
States Code, Section 1029(a)(5)- knowingly and with intent to defraud effects
transactions, with 1 or more access devices issued to another person or persons, to
receive payment or any other thing of value during any 1 year period the aggregate
value of which is equal to or than $1,000.00.

      Further your Affiant sayeth naught. I swear under penalty of perjury that the
forgoing is true.



                                             Paul F. Foster
                                             Special Agent
                                             United States Secret Service

Sworn to before me and subscribed in my presence this, the 3rd day of May,2019.



W.      .p,
Chi-'4nited States Magistrate Judge




                                         4
